Citation Nr: 1139556	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disorder to include as secondary to service-connected left ankle disability.  

2.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left hip disorder to include as secondary to service-connected left ankle disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2008, the Veteran and his representative presented evidence and testimony at a hearing at the RO before a local hearing officer.  A transcript of that hearing is associated with the Veteran's VA claims folder.  

In June 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  In an unappealed January 1986 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a hip disorder secondary to service-connected left ankle disability.  That decision is final.  

2.  In February 1994, the RO found that no new and material evidence had been received to reopen the claim of entitlement to service connection for a hip disorder secondary to service connected left ankle disability.  That decision is final.  

3.  In a February 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee disorder secondary to service-connected left ankle disability.  That decision is final.  



CONCLUSIONS OF LAW

1.  The February 1994 decision that denied the Veteran's request to reopen his claim for service connection for a hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  New and material evidence has not been received to reopen the claim for service connection for a hip disorder to include as secondary to service-connected left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The February 1994 decision that denied the Veteran's claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence has not been received to reopen the claim for service connection for a left knee disorder to include as secondary to service-connected left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the Veteran submitted private records.  Further, he was provided an opportunity to set forth his contentions during the hearing at the RO before a hearing officer.  A specific VA medical examination with an opinion was conducted.  The Board has reviewed all the evidence submitted to the claims file since the last final denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

To reopen a previously denied Board decision, or an RO decision that has become final, new and material evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

"New" evidence means existing evidence not previously submitted to agency decisionmakers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156. 

In January 1986 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a hip disorder secondary to service-connected left ankle disability.  The Veteran was informed of the decision in February 1986.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and private records.  The evidence showed private treatment for hip pain in March 1985.  Multi-level facet joint disease was among the diagnoses.  On VA examination in November 1985, the examiner found that there was no relationship between the service connected fractured ankle to his back and other joint problems.  The RO found that there was no hip disability that was the direct and proximate result of the service-connected ankle disorder.  The Veteran did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In February 1994, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a hip disorder.  The Veteran was informed of that decision in March 1994.  Evidence added to the record since the final denial of service connection for a hip disorder in January 1986 consisted of private medical records showing treatment for back complaints.  The RO denied reopening the claim finding that the evidence was not new and material since it did not show a hip disorder that was related to the service-connected left ankle disorder.  The Veteran did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the February 1994 rating decision, the RO also denied the Veteran's claim for entitlement to service connection for a left knee disorder secondary to service-connected left ankle disability.  The Veteran was informed of that decision in March 1994.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and private records.  On VA examination in November 1985, the Veteran complained of left knee pain.  No left knee disorder was diagnosed.  The examiner found that there was no relationship between the service connected fractured ankle to his back and other joint problems.  Private records showed a complaint of left knee pain in October 1992 after a work related injury to the left leg.  X-rays showed mild narrowing of the medial compartment.  The RO denied the claim finding that the evidence did not show a left knee disorder that was related to the service-connected left ankle disorder.  The Veteran did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since the last final denial of service connection for a left knee disorder and for a left hip disorder in February 1994 consists of VA outpatient treatment records dated from 2006, VA examination reports, hearing testimony offered to a hearing officer at the RO and a private treatment letter that was undated.  VA records show continuing treatment for left knee pain.  In June 2005, left knee chondrocalcinosis and left hip greater trochanter bursitis were diagnosed.  In an undated letter, a private examiner stated that the Veteran was seen by him on two occasions for knee pain and was treated with manipulation and acupuncture to reduce inflammation and swelling.  On VA examination in September 2005, the Veteran was seen for left knee pain and for left hip pain.  He noted a five year history of pain for both disorders.  The claims file was reviewed.  The Veteran's history was noted and he was examined.   Left knee arthralgia and left hip arthralgia were diagnosed.  The examiner opined that the left knee condition was not due to the left ankle disorder but rather due to a compensation claim placed in 1994.  He also opined that the left hip disorder was not due to the left ankle disorder.  The examiner pointed out that typically if a patient has a joint condition in the left lower extremity the weight is transferred to the right lower extremity causing pain in the right lower extremity rather than the left.  He concluded that the left knee and left hip disorders and not service-connected and that Allen v. Brown did not apply. 

The Veteran was examined by VA in April 2008.  The claims file was reviewed.  His history was noted and he was examined.  The X-ray findings were chondrocalcinosis of the left knee and negative left hip.  The diagnoses were: left knee hyperextension, remote, status post arthroscopic repair in 1993 with residuals of giving out, chronic pain in the knee; and left hip bursitis for the past four to five years.  The examiner stated that he concurred with the findings of the September 2005 VA examiner.  He reiterated the prior examiner's findings and stated that based on this it is less likely left knee condition is caused by the left ankle disorder.  He went on to say that similarly, the left hip condition with a diagnosis of bursitis is not consistent with a left lower extremity disorder, and that it is less than likely that the left hip condition is caused by the left ankle condition.  

The record does not show that the Veteran has submitted new and material evidence sufficient to reopen his claims.  The evidence added since the last final denials, including his hearing testimony and lay statements is new since it was not previously of record at the time of the previous decision.  However the new evidence is immaterial because it is cumulative of evidence previously of record-that is, continuing treatment for the disorders.  The RO hearing testimony consists of the Veteran's contentions regarding his disorders and their relationship to his service-connected left ankle disorder.  The Veteran's testimony in this regard is cumulative of his statements and contentions that were before the VA previously. 

None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim.  Thus the newly submitted evidence cannot be material to the claim.  

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. There is no competent medical evidence of record relating any current disorder to a service-connected disability or to active service.  As noted, the Veteran's own statements in this regard are cumulative of his statements that were before the VA previously. Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disorder to include as secondary to service-connected left ankle disability and the claim is not reopened.  

New and material evidence has not been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left hip disorder to include as secondary to service-connected left ankle disability, and the claim is not reopened.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


